
	

113 HR 965 IH: To prohibit the possession or transfer of junk guns, also known as Saturday Night Specials.
U.S. House of Representatives
2013-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 965
		IN THE HOUSE OF REPRESENTATIVES
		
			March 5, 2013
			Mr. Gutierrez
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To prohibit the possession or transfer of junk guns, also
		  known as Saturday Night Specials.
	
	
		1.Prohibition against
			 possession or transfer of junk guns, also known as saturday night
			 specials
			(a)In
			 generalSection 922 of title 18, United States Code, is amended
			 by adding at the end the following:
				
					(aa)(1)It shall be unlawful for
				any person to possess or transfer a junk gun which has been shipped or
				transported in interstate or foreign commerce.
						(2)Paragraph (1) shall not apply to the
				continuous and otherwise lawful possession of a junk gun by a person during any
				period that began before the effective date of this
				subsection.
						.
			(b)Junk gun
			 definedSection 921(a) of such title is amended by adding at the
			 end the following:
				
					(36)(A)The term junk gun
				means—
							(i)a handgun that is not a sporting
				handgun; and
							(ii)any combination
				of parts from which a handgun described in clause (i) can be assembled.
							(B)The term sporting
				handgun means a handgun which the Secretary has determined, using the
				criteria applied in making determinations under section 925(d)(3), to be of a
				type generally recognized as particularly suitable for or readily adaptable to
				sporting
				purposes.
						.
			(c)PenaltySection
			 924(a)(1)(B) of such title is amended by inserting or (aa)
			 before of.
			
